Mary Blair appeals a district court order granting summary judgment for the defendant after the Commissioner of Social Security denied her application for social security disability benefits. The case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
In 1996, Blair filed her application for disability benefits. Upon review of the application, the administrative law judge (ALJ) concluded that Blair suffered from the severe impairments of cardiomegaiy, abdominal pain secondary to irritable bowel syndrome, left shoulder pain secondary to chronic rotator cuff tear, back pain secondary to degenerative disc disease, bilateral knee pain secondary to patellofemoral arthrosis, and heel spurs. However, she did not have an impairment or combination of impairments that met or equaled the requirements set forth in the Commissioner’s Listing of Impairments. The ALJ also concluded that Blair retained the ability to perform sedentary work. In light of her residual functional capacity, the ALJ determined that, while Blair could not perform her past relevant work, she had the *384ability to perform other work available in the national and regional economies. Therefore, Blair was not disabled.
Following the Appeals Council’s decision affirming the ALJ’s determination, Blair sought judicial review of the Commissioner’s decision. The district court concluded that substantial evidence existed to support the Commissioner’s decision, and the court granted summary judgment for the defendant. Blair has filed a timely appeal.
Upon review, we conclude that the district court properly affirmed the Commissioner’s decision. Judicial review of the Commissioner’s decision is limited to determining whether the Commissioner’s findings are supported by substantial evidence and whether the proper legal standards were employed in reaching the conclusion. Garcia v. Sec’y of Health & Human Sens., 46 F.3d 552, 555 (6th Cir. 1995). Substantial evidence is more than a scintilla of evidence but less than a preponderance, Bell v. Comm’r of Soc. Sec., 105 F.3d 244, 245 (6th Cir.1996), and is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Buxton v. Halter, 246 F.3d 762, 772 (6th Cir.2001).
Substantial evidence exists to support the ALJ’s decision. Blair argues that the ALJ improperly relied on her refusal to undergo surgery in denying her benefits application. Blair maintains that the benefits from surgery were too questionable to justify undergoing the procedure. However, the ALJ’s notation regarding Blair’s lack of surgery merely supported his ultimate conclusion that she could perform sedentary work and was not dispositive in reaching this conclusion. Blair’s refusal to undergo this treatment did not significantly impact the decision in this case or direct the conclusion that she is capable of performing sedentary work.
Accordingly, this court affirms the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.